UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54059 VIROLAB, INC. (Exact name of registrant as specified in its charter) Delaware 27-2787170 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(650) 283-2653 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section12(g) of the act:Common Stock, par value $0.0001 per share Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark whether the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNox The aggregate market value of the voting stock held by non-affiliates of the registrant was $0 as of March 31, 2012 because there was no trading market for the registrant’s securities and all outstanding stock was owned by an affiliate. On August 24, 2012, there were 25,350,000 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE The purpose of this Amendment No.1to Virolab, Inc.Annual Report on Form 10-K for theperiod ended March 31, 2012, filed with the Securities and Exchange Commission on August 24, 2012 (the “Form 10-K”), is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS. Incorporated by Reference Filed Herewith Exhibit No. Description Form Exhibit Number in form Date of Filing Certificate of Incorporation 10 7/30/2010 Certificate of Amendment of Certificate of Incorporation 8-K 4/18/2011 Bylaws of the Company 10 7/30/2011 Subscription Agreement for sale of common stock to Virolab S de RL de CV, dated as of February 27, 2011 8-K 3/2/2011 Consulting Agreement by and among the Company and Accelerated Venture Partners, LLC, dated as of February 27, 2011 8-K 3/2/2011 Licensing Agreement by and among the Company and Virolab Nevada, LLC, dated as of March 8, 2011 8-K 3/18/2011 Employment Agreement between the Company and James A.D. Smith, dated as of April 15, 2011 * 8-K 4/18/2011 Employment Agreement between the Company and Matthew M. Loar, dated as of May 23, 2011 * 8-K 5/26/2011 2011 Employee, Director and Consultant Stock Plan * 10-K 6/29/11 10.7 Licensing Agreement by and among the Company and Virolab Nevada, LLC, dated as of July 12, 2012 Powers of Attorney. (Contained on Signature Page) Certification of Chief Executive Officer pursuant to Rules 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Rules 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certifications of Chief Executive Officer and Chief Financial Officer pursuant to Section 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101* XBRL Reports X * Filed herewith. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: Novtember 13, 2012 VIROLAB, INC. By: /s/ Ricardo Rosales Chief Executive Officer and Chairman (Principal Executive Officer and Financial and Accounting Officer))
